Citation Nr: 0809446	
Decision Date: 03/20/08    Archive Date: 04/03/08	

DOCKET NO.  04-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
 

INTRODUCTION

The veteran had active service from January 1969 to 
August 1970.  He served in Vietnam from August 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Waco, Texas, that confirmed and continued a 
50 percent disability rating for the veteran's PTSD.  In 
March 2007, the Board remanded the case for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include impaired 
memory, complaints of panic attacks, depression, and 
occasional nightmares.  

2.  The veteran undergoes counseling by VA and takes Prozac 
for his psychiatric symptomatology.  

3.  The pertinent medical evidence of record does not show 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, mood, or 
thinking.  The veteran has not been shown to be exhibiting 
such symptoms as suicidal ideation, obsessional rituals, 
impaired speech, impaired impulse control, spatial 
disorientation or neglect of personal appearance or hygiene.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2007).  

Upon receiving a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Beverly v. Nicholson, 19 Vet. App. 394 (2005) ( 
outlining VCAA notice requirements).  

The Board also notes that in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  It is 
the consensus opinion within VA that this also applies to 
claims for increased ratings.  

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary of VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent, 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, the severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer's statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, Slip Op. at 5-6.  

A review of the evidence of record reveals that there has 
been substantial enough compliance with the mandates of the 
VCAA so as to proceed with a final determination at this 
time.  With regard to the effect worsening has on the 
claimant's employment and daily life, at the time of the 
recent examination by VA in July 2007, the impact of the 
veteran's psychiatric symptomatology on his employment status 
was specifically addressed by the examiner.  It was stated 
that the veteran "abandoned his employment because of his 
medical problems specifically."  Further, the case has 
already been remanded by the Board on one occasion in 
March 2007 in order that the veteran might be accorded a more 
current psychiatric examination.  This was accomplished.  In 
addition, copies of all records of the veteran's treatment 
for psychiatric purposes at the Dallas VA Medical Center from 
late 2004 have been obtained and associated with the claims 
folder.  Additionally, the veteran had the opportunity to 
provide testimony on his own behalf at a video conference 
hearing with the undersigned in January 2007.  A transcript 
of the hearing proceedings is of record and reviewed.  The 
Board is aware that in Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and once an error is 
identified as to any of the four notice elements, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders  that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355 (actual knowledge is established by 
statements or actions where the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claim); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F. 3d at 889.  As noted 
above, the Board finds that the notice error did not affect 
the essential fairness of the adjudication.  The veteran has 
had ample opportunity to provide testimony.  He has a 
representative and the representative is expected to provide 
him with knowledge of what is required for the assignment of 
a higher disability rating than the 50 percent rating 
currently in effect, a rating that the Board notes recognizes 
significant social and industrial impairment.  In view of the 
foregoing, the Board finds there has been essential 
compliance with the provisions of the VCAA.  No further 
development is required to comply with the duties to notify 
and assist the veteran in developing facts pertinent to the 
claim at this time.  



Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126.  

Under the formula for rating mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals  which interfere with routine 
activities; speech intermittently, illogical,  obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal hygiene, difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); inability to establish and maintain effective 
relationships.  

The maximum schedular rating of 100 percent is warranted when 
there is total social and occupational impairment, due to 
such symptoms as:  gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

The Board notes the criteria for a 70 percent rating are also 
met if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); See also Richards v. Brown, 9 Vet. App. 266 (1996), 
citing the American's Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), page 32.  

A score of 41 to 50 is provided when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals 
(frequent shoplifting), or any serious impairment of social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  

A score of 51 to 60 is assigned when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g, few friends, 
conflicts with peers or coworkers).  

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the claimant).  

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD do not more nearly 
approximate the criteria for the assignment of a disability 
rating in excess of the 50 percent currently in effect.  The 
Board notes that the 50 percent rating itself recognizes 
significant social and industrial impairment.  

The key items for consideration are the reports of VA 
psychiatric examinations accorded the veteran in July 2003, 
October 2004, and July 2007, as well as reports of VA 
outpatient visits on periodic occasions as late as 2007.  

The report of the July 2003 PTSD examination reveals that the 
claims file and computer records were reviewed by the 
examiner.  The veteran had been attending a PTSD group on a 
regular basis since January 2002.  The veteran believed that 
the cause of his illness was "stress and worry."  He reported 
that the indication was for him to continue taking Prozac.  
He had been unemployed since 1998 when he had heart trouble.  
He was currently living with his sister, his girl friend, and 
his girl friend's son.  He stated they got along fairly well 
together.  He also talked with a couple of other friends on a 
regular basis.  It was noted he was not "really isolated" 
from others.  He enjoyed going to his PTSD group.  

Findings on mental status examination included a mildly 
depressed mood.  The veteran believed the best treatment for 
him was to take Prozac.  The examiner stated that the 
veteran's recent physical illness had been stressful to him 
"and probably is the significant problem in his disability."  
An Axis I diagnosis was made of PTSD, described as moderate 
in degree.  There was no Axis II diagnosis.  The veteran was 
given a GAF score of 50.  

The veteran was accorded another PTSD examination by VA in 
October 2004.  It was noted that he worked as a truck driver 
following service for more than 30 years.  The veteran stated 
that he last worked two years ago.  He indicated he had to 
stop working because of sleep apnea which became worse and 
worse.  He added that he also developed cardiac and 
hypertensive problems that worsened and began to bother him.  
It was reported that he was taking Trazodone and Celexa.  The 
veteran stated he was getting some benefit from the 
medications.  He was continuing to regularly attend group 
meetings.  The examiner stated that following his assessment 
of the veteran, he agreed with the previous VA physician's 
opinion that the "current rating is just about right."  The 
veteran complained of problems, such as sleep difficulty and 
occasional nightmares.  The examiner stated that the veteran 
presented with an "average" case of PTSD.  The veteran was 
given an Axis I diagnosis of PTSD, described as moderate in 
degree.  There was no Axis II diagnosis.  It was noted that 
the veteran had serious chronic physical problems, including 
hypertension, cardiac difficulties with atrial fibrillation, 
prostate problems, and back pain, as well as some other minor 
problems.  It was noted the veteran described spending time 
watching television, playing with grandchildren, taking them 
to school, and doing mechanical work, such as fiddling with 
old cars.  He was given a GAF score of from 55 to 60.  

Reports of VA outpatient visits on periodic occasions dating 
to April 2007 are of record.  On one visit in February 2007, 
the veteran was described as taking Prozac and Trazodone.  He 
reported no side effects from his current psychiatric 
medications.  Also, it was noted the veteran was attending 
PTSD group therapy.  At the present time, he described his 
mood as "pretty good."  He voiced feelings of loss of his 
friends being "just about all gone."  It was noted he had had 
panic attacks about two weeks earlier.  He reported recurring 
nightmares about once a week and recurrent intrusive thoughts 
which tended to startle by watching movies or war news.  He 
denied suicidal ideation or psychotic symptomatology.  He 
slept about five to six hours without insomnia.  His appetite 
was described as "pretty good."  He was to return in three 
months.  He was to continue attending his PTSD group therapy 
sessions.  

The veteran was accorded another psychiatric examination for 
rating purposes by VA in July 2007.  He was described as 
single and living with a sister.  He last worked on a full 
time basis in 1998 when he was a local truck driver.  He 
worked at this position for 28 years but had to quit because 
of heart problems and sleep apnea.  The current examination 
included psychological testing.  The medical records and the 
veteran's claims file were reviewed by the examiner.  
Reference was made to a psychiatric report in June 2006 by a 
physician who diagnosed the veteran with PTSD and major 
depression as well as panic disorder with agoraphobia and 
alcohol abuse in remission.  

The veteran was continuing to go to the VA medical center 
mental health clinic for treatment and evaluation.  He was 
currently receiving counseling and Prozac.  He stated that 
the medication helped him to calm down and with the 
medication he was not as depressed as he was before.  He 
denied ever having had a problem with alcohol or drugs.  
Currently, he stated he was having anxiety attacks.  He 
described a very low tolerance for stress and complained of 
middling insomnia.  Only after being prompted by the examiner 
did he state that he had about two nightmares a month, but it 
was noted that he did not remember the nightmares.  He 
indicated that another of his mental symptoms included his 
sensitivity to child cruelty and animal cruelty.  He stated 
that he picked up animals on the road.  He reported that he 
lived with one woman for 18 years, but "she got tired of me."  
It was stated the veteran was able to engage in a normal 
variety of activities of daily living without interruption of 
his typical daily routine.  He indicated that leisure 
activities included working on antique cars.  

On examination he was described as "very nice and polite."  
He was well dressed and well groomed.  He was also 
articulate, verbal, and seemed sincere.  Thought processes 
were logical, coherent, and relevant.  Social skills were 
described as adequate.  Speech was well understood.  He was 
described as well oriented.  Affect was spontaneous and 
reasoning was good.  Fund of general information was also 
good.  He exhibited no psychomotor slowing or agitation.  
Verbal comprehension was good, although he seemed somewhat 
distracted and his concentration and immediate memory 
appeared to be impaired.  He complained of poor short term 
memory.  Sensorium was cloudy.  

A review of psychological symptoms resulted in a denial of 
anxiety, but an admission of panic attacks.  He referred to 
depression, insomnia, appetite disturbance, crying spells, 
and he stated that he felt very bad when he saw animals and 
children being mistreated.  He also referred to anhedonia and 
nightmares.  He indicated anger control problems, but stated 
that he usually kept these to himself.  He also indicated 
paranoia as well as suicidal or homicidal ideation.  He 
denied any hallucinations.  

It was the examiner's opinion that the veteran "is not 
unemployable because of his PTSD.  In fact he abandoned his 
employment because of his medical problems specifically.  He 
was able to work for many years as a local truck driver 
because he was able to work alone."  His social functioning 
was characterized by some insecurity and immaturity.  The 
examiner opined that the PTSD had not changed since his last 
evaluation and was "certainly no worse than his current 
rating."  Psychological testing revealed an IQ that was 
within the average range.  The psychological testing also 
resulted in an invalid and exaggerated response set.  

The veteran was given Axis I diagnoses of PTSD and depressive 
disorder.  He was given a GAF score of 55.  The examiner 
reiterated that the veteran was "no worse than he has been 
measured to be in the past with regard to his PTSD.  His 
previous evaluation and rating by the VA continue to be 
appropriate to his condition."  The examiner reiterated that 
the veteran was not unemployable strictly because of his 
PTSD.  

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's PTSD does not warrant a 
disability rating in excess of the 50 percent currently 
assigned.  The GAF scores provided by the examiners for the 
past several years do not reflect any more than moderate 
impairment.  The Board acknowledges that GAF scores are 
merely guidelines used in assessing one's overall disability 
picture.  However, the examiners at the time of the rating 
examinations in 2003, 2004, and 2007 have all described the 
impairment as essentially the same and the examiners in 2003 
and 2004 described the degree of impairment as only moderate.  
The veteran is not working, but the reason appears to be 
primarily because of physical problems not related to his 
PTSD symptomatology.  At the time of the most recent 
examination in July 2007, the veteran was described as able 
to engage in a normal range and variety of activities of 
daily living without interruption of his typical daily 
routine.  While he expressed a number of complaints at the 
time of the July 2007 examination, such as depression, 
insomnia, crying spells, and suicidal ideation, his thought 
processes were described as logical, coherent and relevant.  
Further, he was described as all oriented, with spontaneous 
affect and good reasoning.  It was specifically stated that 
the PTSD did not render the veteran unemployable

In view of the assessments by the VA examiners on the 
examinations during the past several years, the Board finds 
no basis upon which to grant a disability rating in excess of 
the 50 percent rating currently in effect for the veteran's 
PTSD.  Again, as noted above, the Board notes that the 
50 percent rating itself is indicative of significant social 
and industrial impairment.  








ORDER

A disability rating in excess of 50 percent for the veteran's 
PTSD is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


